Citation Nr: 0109990	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits.  




REPRESENTATION

The veteran represented by:   Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to July 
1980.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 Special 
Apportionment Decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 1991.  

The Board remanded the case in August 1999 for additional 
development of the record.  

The Board referred the issue of a claim for apportionment for 
the benefits of the children to the RO.  As such, the issue 
is as listed on the first page of this document.  

This is a contested claim.  The veteran is represented by 
Disabled American Veterans.  The appellant is not represented 
in connection with her appeal.  



FINDINGS OF FACT

1.  The veteran is in receipt of service-connected disability 
compensation for the residuals of a gunshot wound of the left 
buttock, rated as 100 percent disabling, effective on July 
19, 1980.  

2.  The appellant and the veteran were married on July [redacted], 
1976.  

3.  In August 1991, the appellant filed a claim for an 
apportionment of the veteran's disability compensation on 
behalf of herself and the veteran's minor children, at which 
time the veteran and his spouse and minor children did not 
reside together.  

4.  The veteran's disability compensation benefits have 
included additional benefits for his spouse and his minor 
children.  

5.  The veteran and the appellant were legally divorced on 
March [redacted], 1993.  

6.  The veteran reasonably contributed to his spouse's 
support from August 1991 to March [redacted], 1993.  

7.  The appellant has not demonstrated a financial hardship 
to the extent that would warrant a special apportionment from 
August 1991 until the date of her divorce from the veteran on 
March [redacted], 1993.  

8.  The veteran also has reasonably contributed to the 
support and expenses of his minor children during the 
appropriate periods.  

9.  The appellant has not demonstrated a financial hardship 
that would warrant a special apportionment on behalf of the 
children.  



CONCLUSIONS OF LAW

1.  The criteria for an apportionment of the veteran's 
disability compensation benefits to the appellant, from 
August 1991 to March [redacted], 1993, are not met. 38 C.F.R. §§ 
3.450, 3.451 (2000).  

2.  Subsequent to March [redacted], 1993, the appellant was no longer 
entitled by law to an apportionment of veteran's compensation 
benefits.  38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 
3.1(j), 3.50, 3.452 (2000).  

3.  The criteria for an apportionment of the veteran's 
disability compensation benefits to the appellant on behalf 
of the veteran's minor children are not met.  38 U.S.C.A. §§ 
5107, 5307, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.450, 3.451 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim for 
apportionment.  As noted above, this is a contested claim.  
By virtue of the Statement of the Case, the Board's August 
1999 Remand and the Supplemental Statement of the Case, the 
appellant and the veteran and his representative have been 
given notice of the evidence necessary to support the claim.  

The Board remanded the case in August 1999 in order for the 
RO to afford the parties the opportunity to testify at a 
hearing and to supply current financial status reports 
indicating all current monthly expenses and income.  A review 
of the record by the Board at this time shows that the 
veteran has submitted additional financial information but 
has not indicated that he wishes to testify at another 
hearing.  

The appellant did not respond to the RO's April 2000 request 
for updated financial status information or to the RO's 
request that she indicate whether she wished to appear at a 
hearing with regard to her claim.  Thus, the Board finds that 
further development is not indicated in this case.  

The record reflects in a December 1980 rating action service 
connection was granted for a gunshot wound of the left 
buttock, rated at 100 percent effective on July 19, 1980 and 
he has received additional benefits for his dependents since 
July 1980.  

The veteran and the appellant have three children; V., born 
in June 1985, Q. born in November 1979 and A. born in June 
1977.  

In August 1991, the appellant submitted a claim for 
apportionment of the veteran's VA compensation benefits.  She 
indicated that she was not living with the veteran and she 
needed the additional funds for the support of the family.  

In September 1991, the appellant reported that she had 
monthly income from Social Security benefits of $156.00 each 
for herself and her three children, for a total monthly 
income of $624.00.  She reported $300 monthly expense for 
rent and $324 for other monthly expenses.  

In November 1991, the veteran reported that he had monthly 
income from VA disability compensation of $1,385.00 and from 
Social Security benefits in the amount of $657.00, for a 
total of $2,042.00.  He reported average monthly expenses of 
approximately $1,908.50.  It was noted that he was paying 
$600 per month to his spouse pursuant a court order and was 
contributing $1032.00 per month to the support of his spouse 
or dependents.  It was also noted that he had paid for 
clothing for the children, auto repair bills for his spouse, 
utility bills and miscellaneous gifts.  

Received in November 1991, is a copy of a November 1990 State 
Family Court Order in which the Court granted the appellant a 
legal separation from the veteran.  The veteran was ordered 
to pay child support in the amount of $321.20 to supplement 
the $440.00 that the children currently received from Social 
Security.  He was also ordered to pay $278.80 per month in 
temporary alimony until November 5, 1991.  

In November 1991, the veteran testified that he was paying 
$754.00 per month to his spouse through the State Court.  He 
also indicated that he was giving her additional money for a 
car allowance and expenses.  He testified that he was paying 
about $125 to $130 for food, $41 per week for private school 
tuition for his youngest child and additional sums for 
clothing, toys and school supplies.  He also indicated that 
he was paying his spouse an additional $278 per month.  

In December 1991, the appellant's request for an 
apportionment of the veteran's compensation benefits, on 
behalf of herself and the minor children, was denied.  It was 
determined that an apportionment would cause the veteran 
undue hardship and that the veteran was already contributing 
to the support of his family in the amount of $600 per month 
per court order.  

In June 1992, the appellant submitted a copy of a Complaint 
and Petition for Legal Separation, Custody, Child Support, 
Attorney's Fees and Costs and Contempt of Court, alleging 
that the veteran had failed to make payments to the appellant 
that were ordered by the Court.  

In May 1992, the appellant asserted that the veteran had 
failed to make the Court ordered payments to her.  It was 
noted that the veteran had visited in December 1991 and in 
April and May 1992 and had spent some money on the children 
at that time.  

In December 1995, the veteran submitted a statement 
indicating that he was paying $314.00 plus a Court fee of 
$9.00 per month for his dependents through the State Court.  

In a March 1993 Family Court Final Order and Decree of 
Dissolution, received in November 1996, the appellant was 
granted a divorce from the veteran.  It was noted that the 
veteran and the appellant had married on July 24, 1976  It 
was indicated that the veteran had filed bankruptcy pursuant 
to Chapter 13, thus divesting the family court of 
jurisdiction to entertain the issue of support.  

In June 2000, the veteran reported monthly income of $2,006 
in VA compensation benefits and $945 in Social Security 
disability benefits.  He reported average monthly expenses of 
$1,964.00.  The veteran indicated that, as of October 1, 
1999, he was paying $103 per month for his youngest child and 
that child was receiving $485 per month in Social Security 
benefits.  He indicated that he was no longer required to pay 
child support through the State Court, as of December 1999.  
The veteran indicated that his daughter had lived with him 
from the time of the divorce in 1993 under she graduated from 
high school and went to college.  He also indicated that his 
youngest son had lived with him from March to December 1999.  

The veteran has submitted documentation from the State Court 
showing payment history from April 1995 to December 1999.  It 
shows that, as of April 4, 1995, the veteran had made a 
payment of $310.68 and the balance owed was $6,403.32.  The 
report did not specify whether the arrearage was for unpaid 
child support or alimony.  The report shows the history of 
monthly payments made through December 10, 1999.  This report 
also shows Court Order history information.  It indicated 
that on March 24, 1995, the veteran was in arrearage in child 
support in the amount of $6,500 and that he owed no arrearage 
as to alimony payments.  It was ordered that child support 
payments be modified to $214.00 and that the veteran was to 
pay an additional $100.00 toward the child support arrearage.  
A February 4, 1999 Order gave the veteran credit in the 
amount of $2,126.00 towards the child support arrears for 
when A. was living with him.  On December 16, 1999, it was 
ordered that Q. was emancipated, that the ongoing support was 
terminated and arrears were forgiven.  It was indicated that 
as of December 1999 no child support was due or payable.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.  

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (West 
1991); 38 C.F.R. § 3.50(c) (2000).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j). 38 C.F.R. § 3.50(a) (2000).  For VA benefit purposes, 
a marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued. 38 C.F.R. § 3.1(j) (2000).  

A general apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran is not residing with his spouse or if his 
children are not residing with the veteran and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or the children's' support.  It is not necessary for 
the claimant to establish the existence of hardship in order 
to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall 
v. Brown, 5 Vet. App. 294 (1993).  

A special apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay or dependency and indemnity compensation may be 
apportioned between the veteran and his or her dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  The special apportionment was apparently meant 
to provide for an apportionment in situations where the 
veteran is reasonably discharging his responsibility for the 
support of his dependents, but special circumstances exist 
which warrant giving the dependents additional support.  

The appellant is claiming that she and her three children are 
entitled to an apportionment of the veteran's compensation 
benefits.  The Board will separately address the entitlement 
of the appellant and of the children to an apportionment of 
the veteran's compensation benefits.  


Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits.

Initially, the Board notes that the evidence demonstrates 
that the veteran and the appellant were divorced on March 1, 
1993.  Therefore, the appellant is not entitled to an 
apportioned share of the veteran's compensation benefits 
after that date.  See 38 C.F.R. §§ 3.1, 3.50 (2000).  

After consideration of all of the evidence and the 
contentions of the parties, the Board finds that an 
apportionment of the veteran's VA compensation benefits to 
the appellant from the period from date of the claim in 
August 1991 to March 1, 1993 is not warranted.  

The evidence of record shows that the veteran and the 
appellant were granted a legal separation in November 1990 
and the veteran was ordered to pay $278.80 per month in 
temporary alimony until November 1991.  In September 1991, 
the appellant reported that she was receiving a total monthly 
income of $624 per month from Social Security and that her 
monthly expenses were that same amount.  She did not report 
receiving any support from the veteran.  

In November 1991, the veteran reported total income from 
Social Security and VA compensation of $2,042 and that his 
average monthly expenses were $1,908.  He reported that he 
was paying $278.80 per month to his spouse pursuant to a 
Court order and indicated that he was paying additional sums 
toward expenses of the appellant and the children.  The 
veteran has also submitted documentation from the State Court 
indicating that, as of December 1999, no Court ordered 
alimony was owed to the appellant at that time.  

The appellant has not submitted evidence to show that the 
veteran has not paid the Court ordered alimony to the 
appellant.  The Board finds that the veteran's report that he 
had made alimony payments as ordered by the State court to be 
credible.  The monthly amount of alimony paid b the veteran 
from August 1991 to the date of the divorce on March 1, 1993 
is more that the amount the veteran was paid in additional VA 
compensation for a spouse.  The Board is of the opinion that 
the veteran reasonably discharged his financial 
responsibility to his spouse during the time period in 
question.

The Board also finds that a special apportionment to the 
appellant is not warranted under 38 C.F.R. § 3.451 because 
the appellant has not demonstrated that hardship existed on 
behalf of herself  during the period in question.  In this 
regard, the Board notes that the income and expense 
information received from the appellant in September 1991 
reflected that her monthly income was equal to her monthly 
expenses.  She did not, however, indicate that she was 
receiving support payments from the veteran and he, in turn 
submitted detailed financial reports indicting that he was 
paying monthly sums for alimony.  The appellant has failed to 
submit updated financial information.  The veteran has 
complied with the RO's request for updated information which 
indicates that he has paid alimony during the time period 
from the date of the appellant's claim to the date of the 
divorce..  Therefore, the Board finds that the appellant had 
sufficient income to meet her monthly expenses during the 
period in question.

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case with regard to any of the parties.  For the 
foregoing reasons, the Board concludes that the criteria for 
an apportionment of the veteran's VA benefits to the 
appellant are not met.


Entitlement of the appellant on behalf of her children to an 
apportionment of the veteran's disability compensation 
benefits.

The Board now turns to the question of whether an 
apportionment of the veteran's VA compensation benefits for 
the veteran's three children is warranted.  The record 
indicates that, during the appeal period, the veteran has 
received additional compensation for his dependents.

In November 1990, the veteran was ordered to pay child 
support by the State Court in the amount of $321.20.  As 
noted, in September 1991, the appellant reported that her 
total monthly income of $624 equaled that of her total 
monthly expenses.  She did not report receiving any support 
from the veteran.  In November 1991, the veteran reported 
total income $2,042 and that his average monthly expenses 
were $1,908.  He reported that he was paying $321.20 per 
month in child support pursuant to the Court order and was 
paying additional sums toward expenses of the children.  

The appellant has alleged that the veteran has failed to make 
the court ordered support payments.  The veteran has 
submitted documentation showing that, while he was in arrears 
in paying support, he did make payments through the State 
Court between April 1995 and December 1999.  In December 
1999, it was indicated that Q was emancipated and that $1,079 
in child support arrears had been forgiven.  The veteran has 
submitted the most recent financial status information 
showing that he was paying $103 per month for his youngest 
son and he indicated that he was no longer required to make 
payments through the State Court.  The appellant has not 
provided current financial status information.

The Board has considered the evidence of record and the 
contentions of both the appellant and the veteran.  The 
record shows that the veteran has paid child support to the 
appellant during the appeal period.  There is evidence that 
the veteran was in arrears in his monthly payments.  The 
veteran has provided evidence showing that he made consistent 
monthly child support payments from April 1995 to December 
1999, which including an extra amount to pay down the 
arrears.  The documentation provided indicated the remaining 
arrears were forgiven by the State Court in December 1999.  

The Board cannot speculate as to the reasoning of the State 
Court in its decision to forgiven any arrears and the 
appellant has not provided any evidence regarding the 
veteran's child support payment history during the appeal 
period.  The veteran has provided evidence that the he is 
currently paying $103 per month for the youngest child and 
the appellant has not submitted any evidence to the contrary.  
The evidence as a whole shows that, during the appeal period, 
the veteran has paid more per month in child support than the 
amount paid by the VA for his dependent children.  Based on 
the evidence of record, the Board concludes that that the 
veteran has reasonably discharged his responsibility for the 
support of the his dependent children during the appeal 
period.  

The Board also finds that a special apportionment is not 
warranted under 38 C.F.R. § 3.451 because the appellant has 
not demonstrated that hardship exists on behalf of the 
children.  In this regard, the Board notes that the income 
and expense information received from the appellant in 
September 1991 reflected that her monthly income was equal to 
her monthly expenses.  She did not indicate that she was 
receiving support payments at that time.  The veteran has 
submitted evidence indicting that he was paying monthly sums 
for the children during the appeal period.  The appellant 
failed to submit updated financial information.  The veteran 
has complied with the RO's request for updated information, 
which indicates that he has paid child support during the 
pendency of the appeal.  Therefore, the Board finds that the 
appellant had sufficient income to meet monthly expenses 
during the period in question.  

As noted, the Board is of the opinion that hardship 
contemplates an inability to pay for essentials such as food, 
clothing, shelter or medical expenses.  Such deprivations are 
not shown in this case with regard to any of the parties.  
For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
the appellant on behalf of the veteran's children, are not 
met.  In light of the Board's findings that the appellant is 
not entitled to an apportionment of the veteran's VA 
compensation benefits either for herself or on behalf of the 
children, the appeal must be denied.  



ORDER

Entitlement to an apportionment of the veteran's disability 
compensation benefits is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

